Case 1:15-cv-01542-PAB-NRN Document 212 Filed 05/10/21 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 15-cv-01542-PAB-NRN

   BRUCE P. KRIEGMAN, as Chapter 11 Trustee for LLS America, LLC,

   Plaintiff,

   v.

   ALEX MIRROW and
   SAVE IT, LLC,

   Defendants.

                                         MINUTE ORDER

   Entered by Magistrate Judge N. Reid Neureiter

           It is HEREBY ORDERED that Plaintiff’s Unopposed Motion for Extension of Time
   to File Reply in Support of Motion for Turn Over of Funds and Passports, Dkt. #210, is
   GRANTED for good cause shown.

           The deadline for Plaintiff to file his reply is extended to May 25 ,2021.

   Date: May 10, 2021




                                                 1
